UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REYAD UDDIN,

Plaintiff,
ORDER OF DISMISSAL
- against -
19 Civ. 5625 (PGG)
EQUIFAX INFORMATION SERVICES
LLC and NRA GROUP, LLC,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.I.:

The Court having been advised that all claims asserted herein have been settled as
to defendant Equifax Information Services LLC (“Equifax”), it is ORDERED that the above-
entitled action be, and hereby is, dismissed with prejudice but without costs as to Equifax;
provided, however, that if the settlement with Equifax is not consummated within thirty days of
this order, any party may apply by letter within the thirty-day period for restoration of the action
to the calendar of the undersigned as to Equifax, in which event the action will be restored as to
Equifax. The Clerk of the Court is directed to close the case as to Equifax only.

Dated: New York, New York

January [5 , 2020 SO ORDERED

Peak d duo Sk

Paul G. Gardephe !
United States District Judge

 
